ACCEPTED
                                                                                                   04-14-00903-CV
                                                                                        FOURTH COURT OF APPEALS
                                                                                             SAN ANTONIO, TEXAS
                                                                                              1/13/2015 3:20:30 PM
                                                                                                     KEITH HOTTLE
                                                                                                            CLERK




                                       January 13, 2015



Clerk, Fourth Court of Appeals
Cadena-Reeves Justice Center
300 Dolorosa, Suite 3200
San Antonio, Texas 78205

       Re:    Cause No. 04-14-00903-CV; Lightning Oil Company v. Anadarko E&P Onshore
              LLC f/k/a Anadarko E&P Company LP, pending in the Fourth District Court of
              Appeals, San Antonio, Texas.

Dear Clerk:

        Please be advised that I have designated April 13 - 17, 2015, and June 22 - July 7, 2015,
for vacation. Thus, I request the Court and opposing counsel set no hearings, trials, depositions
or other matters during this time.

       In advance, I thank you for your courtesies. As always,

                                     Sincerely,

                                     /s/ Shayne D. Moses

                                     Shayne D. Moses
SDM:slb

cc:    Bruce K. Spindler                             Via email: bspindler@langleybanack.com
       John W. Petry                                               jpetry@langleybanack.com
       Stephen J. Ahl                                               sahl@langleybanack.com
       Robinson C. Ramsey                                        rramsey@langleybanack.com
       LANGLEY & BANACK, INC.
       745 E. Mulberry, Suite 900
       San Antonio, Texas 78212

       Donato D. Ramos                      Via email: dondramos@yahoo.com
       Donato D. Ramos, Jr.                       donatoramosjr@ddrlex.com
       LAW OFFICES OF DONATO D. RAMOS, PLLC
       P.O. Box 452009
       Laredo, Texas 78045